DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character “218” is used to label two different components (Fig 2).
Reference characters “6”, “8”, “7”, “5”, and “9” are not found in the specification (Figs 3B-1 and 3B-2).  
Drawings appear to be images of 3D models that do not show clear, distinct, well-defined lines.  The shading makes it difficult to see the different components involved in the image (Figs 5, 6, 8A, 8B, 12A-12D, 13A-13D, 14A-14D, 15A-15D, 16A-16D, 17A-17D, 18A-18D, 19A-19D, Fig 21D).  Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.  All lines in the drawings shall, ordinarily, be drawn with the aid of drafting instruments.  The examiner may require new drawings where the drawings which were accepted during international phase did not comply with PCT Rule 11.  See MPEP 1825 and PCT Rule 11.13.  
Drawings appear to have uneven lines with hand-drawn writing that do not show clear, distinct, well-defined lines (Figs 21A-21C).  Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.  See MPEP 1825 and PCT Rule 11.13.
The resolution of the graph is low, making it difficult to see the words and numbers on the graph (Fig 22).
Reference character “435” is repeated twice and is labeling two different components (Fig 6).
Reference character “4” should be --442-- as it appears to be cut off from the drawing (Fig 8B).
Reference character “901” is used to label two different components when one of the components is supposed to be labeled “903” (Fig 9B).
A line that is supposed to connect to reference character “1006” is missing its reference character (Fig 10B).
The reference character “2102” is used to label two different components (Fig 21D).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The use of the terms “Bluetooth” (paragraphs 0017, 00111, 00118, 00124, 00136, 00166, 00173, 00184, and 00191), “Mettler-Toledo” (paragraph 00200), “Thermo Scientific” (paragraph 00205), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The word “ampule” should be changed to --ampoule-- for consistency (paragraphs 00128, 00161, 00162, 00163, and 00207).
Appropriate correction is required.
Claim Objections
Claims 1-23 are objected to because of the following informalities:  
The phrase “the airflow” should be changed to --an airflow-- since this is the first time this is mentioned (Claim 1, Line 5).
The phrase “the direction of airflow” should be changed to --a direction of the airflow-- since this is the first time this is mentioned and its referring back to the airflow mentioned earlier (Claim 2, Lines 2-3; Claim 3, Line 2).
The phrase “airflow” should be changed to --the airflow-- to refer back to the airflow mentioned earlier (Claim 5, Line 2; Claim 6, Line 3).
The phrase “one or more openings” should be changed to --the one or more openings-- to maintain consistency (Claim 8, Line 2).
The phrase “one or more airflow openings” should be changed to --the one or more openings-- to maintain consistency (Claim 10, Lines 1-2).
The word “pallaidium” should be changed to --palladium-- to correct the typographical error (Claim 12, Line 4).
The phrase “one or more sensors” should be changed to --one or more additional sensors-- to avoid confusion regarding the number of sensors since a differential pressure sensor has already been mentioned in Claim 1 (Claim 18, Lines 1-2).
The phrase “a respirable range” should be changed to --the respirable range-- to refer back to the respirable range mentioned in Claim 1 (Claim 19, Lines 8-9).
Claims 4, 7, 9, 11, 13-17, and 20-23 are objected for being dependent on objected Claims 1 and 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “air inlet flow element is positioned within the mouthpiece” (Lines 1-2).  This statement is indefinite because it is unclear how the air inlet flow element can be positioned in the mouthpiece when Claim 1 establishes the mouthpiece is positioned at an airflow exit while the air inlet flow element is positioned at an airflow entrance.  In other words, it is unclear how the air inlet flow element can be present in two positions at once.  It appears the applicant was trying to say the air inlet flow element is along the conduit that includes the mouthpiece.  However, the claim makes it unclear on how the air inlet flow element can be positioned in two places at once.  Therefore, the position of the air inlet flow element cannot be determined.  For examination purposes, the claim limitation will be interpreted as the airflow exit and airflow entrance are both part of the same conduit that is shared with the air inlet flow element and the mouthpiece and that the air inlet flow element is part of that conduit.  Similar rejections are applied to Claims 5 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al. (US 2018/0021530).
Regarding Claim 1, Fink discloses an electronically actuated in-line droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject (apparatus of Fig 1A), the device comprising: a housing (108, Fig 1A) configured in a substantially in-line orientation (components of 108 are in-line or are arranged in a straight line inside of the device, Fig 1B); a mouthpiece (110 and/or 102, Fig 1B; mouthpiece end 110 of conduit 102, paragraph 0041) positioned at an airflow exit of the device (airflow exit of 102, Fig 1B); an air inlet flow element (restrictor plate 300a, Fig 3A; restrictor plates may be positioned within conduit 102, paragraph 0045) positioned in the airflow at an airflow entrance of the device (restrictor plate 300a, Fig 3A; restrictor plates may be positioned within conduit 102, paragraph 0045; 400 shown to be disposed within conduit between pressure transducer and aerosol generator, paragraph 0048; 400, Fig 4; restrictor plate 400 shown to be at entrance of conduit 402 or opposite side from exit of 402); a reservoir (114, Fig 1B) disposed within or in fluid communication with the housing for receiving a volume of fluid (114 is within 108, Fig 1B; 114 is a fluid receiving chamber, paragraph 0035); an electronically actuated ejector mechanism (112 and piezoelectric element, Fig 1B and paragraph 0024) in fluid communication with the reservoir and configured to generate the ejected stream of droplets (liquid medicament can be dispensed onto vibratable mesh 112, paragraph 0035); at least one differential pressure sensor (actuation of indicator mechanisms and/or aerosol generator 104 based on information received from any sensors such as flow sensors or pressure transducers, measurements from sensors in fluid communication with 102, paragraph 0038; flow sensor or pressure transducer may be used to determine a flow rate or pressure differential, paragraph 0023) positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre- determined pressure change within the mouthpiece to thereby generate the ejected stream of droplets (pressure transducer in communication with conduit may detect that an inspiratory flow rate and/or a pressure differential within the conduit is within an operating range, paragraph 0024; sensor used to determine when a parameter of inspiratory flow is within a predefined desired or operating range of aerosolization device, paragraph 0023); the ejector mechanism comprising a piezoelectric actuator (piezoelectric element, paragraph 0024) and an aperture plate (112, Fig 1B; 112 is a vibratable mesh, 112 is vibrated to aerosolize a volume of liquid medicament, paragraph 0035), the aperture plate having a plurality of openings formed through its thickness (mesh includes over 1000 funnel shaped apertures, paragraph 0058; meshes are well-known to have a plurality of apertures) and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets (typically vibratable mesh will be vibrated at a frequency in range from 50kHz to about 150 kHz, paragraph 0024); wherein the housing, air inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate (side of 112 where droplets are exiting, Fig 1B) and to provide sufficient airflow through the housing during use (102 does not have any obstacles that would prevent the formation of non-turbulent airflow, Fig 1B; flow restrictor plates that may be positioned within a conduit, paragraph 0045; apertures 302a can be positioned around periphery of restrictor plate 300a such that air passing through apertures forms a relatively laminar flow downstream, paragraph 0046; the existence of the mouthpiece 110 would provide a user to produce sufficient airflow through the housing during use); and wherein the ejector mechanism is configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 6 microns (mesh can produce respirable particles in the 3.5-5 micron diameter range, paragraph 0058; mean mass aerodynamic diameter ranging from 3.0-4.5 micron, paragraph 0065; majority of droplets are shown to be less than 6 microns), such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use (mesh can produce respirable particles in the 3.5-5 micron diameter range, paragraph 0058; mean mass aerodynamic diameter ranging from 3.0-4.5 micron, paragraph 0065; 3.5-5 micron diameter particles are known to be within the respirable range).
Regarding Claim 3, Fink discloses the housing and ejector mechanism are oriented such that the exit side of the aperture plate is parallel to the direction of airflow (exit side or exit surface of 112 is parallel to the airflow through 102, Fig 1B) and the stream of droplets is ejected substantially perpendicularly to the direction of airflow such that the ejected stream of droplets is directed through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing (stream of droplets exit 112 perpendicularly with airflow through 102, Fig 1B; aerosolized medicament is entrained in the laminar flow, paragraph 0049; Figs 5-7).
Regarding Claim 4, Fink discloses the air inlet flow element is positioned within the mouthpiece (mouthpiece end 110 of conduit 102, paragraph 0041; restrictor plates may be positioned within conduit 102, paragraph 0045; 110 is part of 102).
Regarding Claim 5, Fink discloses the air inlet flow element is positioned behind the exit side of the aperture plate along the direction of airflow (400 is positioned behind 406, Figs 4-7; 400 is disposed between 404 and 406, paragraph 0048).
Regarding Claim 6, Fink discloses the air inlet flow element is positioned in-line along the direction of airflow (400 is positioned in-line of direction of airflow within 402, Figs 4-7).  It is noted that the “or” statement only requires one of the two options and the limitation “of the exit side of the aperture plate” is not required to go alongside “in-line”.
Regarding Claim 7, Fink discloses the air inlet flow element comprises one or more openings (302a, Fig 3A; plurality of apertures, paragraph 0046) formed there through and configured to increase or decrease internal pressure resistance within the droplet delivery device during use (air passing through apertures forms a relatively laminar flow, paragraph 0046; 300a provides increase in pressure differential, pressure differential exists between conduit and outside of conduit, paragraph 0046; as airflow reaches restrictor plate, pressure differential is increased and a relatively laminar flow is created, paragraph 0049; the presence of the restrictor plate along with the apertures is configured to increase an internal pressure resistance which is the same as an increase in a pressure differential).
Regarding Claim 8, Fink discloses the air inlet flow element comprises an array of one or more openings (302a has multiple openings and is considered an array, Fig 3A).
Regarding Claim 9, Fink discloses the air inlet flow element comprises one or more baffles (restrictor plate that has a plurality of apertures, restrictor array may include multiple restrictor plates in series, paragraph 0025; a baffle is considered a plate).
Regarding Claim 10, Fink discloses the one or more baffles comprise one or more airflow openings (restrictor plate that has a plurality of apertures, restrictor array may include multiple restrictor plates in series, paragraph 0025; 302a, Fig 3A; plurality of apertures, paragraph 0046).
Regarding Claim 11, Fink discloses the aperture plate comprises a domed shape (vibratable mesh may be domed shaped, paragraph 0024).
Regarding Claim 14, Fink discloses the mouthpiece is removably coupled with the device (102 and/or aerosol generator 104 may be removable from housing 108, paragraph 0038; mouthpiece end 110 of conduit 102, paragraph 0041; mouthpiece is part of 102).
Regarding Claim 15, Fink discloses the reservoir is removably coupled with the housing (102 and/or aerosol generator 104 may be removable from housing 108, paragraph 0038; 104 shows 114 part of 112, Fig 1B; a separate container holding liquid medicament may couple with aerosolization device to provide liquid medicament thereto, paragraph 0020; aerosol generator may be removably coupled with or received within housing, aerosolization device may be easily cleaned and dried, paragraph 0021).
Regarding Claim 16, Fink discloses the reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (104, Fig 1B; liquid medicament can be dispensed onto vibratable mesh 112 either directly from vial of liquid medicament or indirectly by being funneled onto vibratable mesh by tapered walls of chamber 114, paragraph 0035), and the combination reservoir/ejector mechanism module is removably coupled with the housing (102 and/or aerosol generator 104 may be removable from housing 108, paragraph 0038; 104 shows 114 part of 112, Fig 1B; a separate container holding liquid medicament may couple with aerosolization device to provide liquid medicament thereto, paragraph 0020; aerosol generator may be removably coupled with or received within housing, aerosolization device may be easily cleaned and dried, paragraph 0021).
Regarding Claim 17, Fink discloses a wireless communication module (input device 902, Fig 9; input may be manually entered by user or provided via wireless interface, paragraph 0051; a wireless communication module must exist within the input device to receive inputs wirelessly).
Regarding Claim 19, Fink discloses a method for delivering a therapeutic agent as an ejected stream of droplets in a respirable range to the pulmonary system of a subject for the treatment of a pulmonary disease, disorder or condition (aerosolization systems provide effective delivery for a variety of medicaments, deliver medicaments directly to user’s respiratory system, enabling faster treatment of various medical conditions, paragraph 0002; ensuring proper delivery of an aerosolized medication to a user’s respiratory system, Abstract), the method comprising: (a) generating an ejected stream of droplets via a piezoelectric actuated droplet delivery device of claim 1 (See Rejection of Claim 1 above), wherein at least about 50% of the ejected stream of droplets have an average ejected droplet diameter of less than about 6 microns (mesh can produce respirable particles in the 3.5-5 micron diameter range, paragraph 0058; mean mass aerodynamic diameter ranging from 3.0-4.5 micron, paragraph 0065; majority of droplets are shown to be less than 6 microns); and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of a subject during use (mesh can produce respirable particles in the 3.5-5 micron diameter range, paragraph 0058; mean mass aerodynamic diameter ranging from 3.0-4.5 micron, paragraph 0065; 3.5-5 micron diameter particles are known to be within the respirable range) to thereby treat the pulmonary disease, disorder or condition (aerosolization systems provide effective delivery for a variety of medicaments, deliver medicaments directly to user’s respiratory system, enabling faster treatment of various medical conditions, paragraph 0002; ensuring proper delivery of an aerosolized medication to a user’s respiratory system, Abstract; aerosolization systems delivering medicaments to a user’s respiratory system are known to be used to treat pulmonary diseases, disorders, or conditions).
Regarding Claim 20, Fink discloses wherein the pulmonary disease, disorder or condition is selected from asthma (aerosolization systems provide effective delivery for a variety of medicaments, such as insulin and asthma medications, paragraph 0002; asthma is a well-known pulmonary condition treated by these devices).
Regarding Claim 21, Fink discloses the therapeutic agent is an asthma medication (aerosolization systems provide effective delivery for a variety of medicaments, such as insulin and asthma medications, paragraph 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 5,487,378) alone.
Regarding Claim 1, Robertson discloses an electronically actuated in-line droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject (Apparatus of Fig 11), the device comprising: a housing (204, Fig 11) configured in a substantially in-line orientation (components inside 204 are in a in-line orientation, Fig 11); a mouthpiece (208, Fig 11) positioned at an airflow exit of the device (208 is at an exit where 220 is exiting, Fig 11); a reservoir (212, Fig 11; reservoir 212, Column 14, Lines 35-50) disposed within or in fluid communication with the housing for receiving a volume of fluid (medicament is held in 212, Column 14, Lines 35-50); an electronically actuated ejector mechanism (210, Fig 11; aerosol generator 210, Column 14, Lines 35-50) in fluid communication with the reservoir and configured to generate the ejected stream of droplets (206 activates aerosol generator causing atomized droplets of liquid, Column 14, Lines 35-50); at least one differential pressure sensor (breath sensor, Column 14, Lines 35-50; alternatively, air flow may be detected by pressure differential transducer, Column 7, Lines 25-35; breath actuation sensor comprises a pressure differential transducer, Claim 17) positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the mouthpiece to thereby generate the ejected stream of droplets (alternatively, air flow may be detected by pressure differential transducer, Column 7, Lines 25-35; breath actuation sensor comprises a pressure differential transducer, Claim 17; breath actuation sensor for detecting patient's inspiration which sensor provides signal for actuating aerosol generator, Column 7, Lines 10-25; breath actuation sensor must inherently have a predetermined pressure change to trigger the device); the ejector mechanism comprising a piezoelectric actuator (56, Fig 4a; cyclic pressurization may be achieved utilizing a piezo-electric element which is caused to vibrate ultrasonically, Column 3, Lines 45-55; smaller disc of piezo-electric material, Column 10, Lines 35-45) and an aperture plate (50, Figs 4a and 4b; an array of nozzles 50 is attached over narrow opening, Column 10, Lines 45-55), the aperture plate having a plurality of openings formed through its thickness (an array of nozzles 50 is attached over narrow opening, Column 10, Lines 45-55; the nozzles act as openings) and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets (when electric field is applied between electrodes, vibrator element bends and may be excited into mechanical resonance by application of an alternating voltage at appropriate frequency, Column 10, Lines 45-50); and wherein the ejector mechanism is configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 6 microns (for medicament intended to reach alveoli of the lungs, the apertures desirably have a maximum opening of from 2 to 10 microns, preferably below 5 microns, in order to produce atomized droplets within that range, Column 3, Lines 15-30; the apertures must inherently be below 5 microns to achieve a majority of droplets within the less than 6 micron range since it is intended to reach the alveoli of the lungs), such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use (for medicament intended to reach avlveoli of the lungs, the apertures desirably have a maximum opening of from 2 to 10 microns, preferably below 5 microns, in order to produce atomized droplets within that range, Column 3, Lines 15-30; a majority of droplets must be within the less than 6 micron range since it is intended to reach the alveoli of the lungs and would be in the respirable range).
Robertson fails to disclose in the above cited embodiment an air inlet flow element positioned in the airflow at an airflow entrance of the device; wherein the housing, air inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient airflow through the housing during use.
However, Robertson teaches an alternative embodiment (apparatus of Figs 15a-15c) including an air inlet flow element (662, Fig 15b; honeycomb tubes, Column 17, Lines 15-45) positioned in the airflow at an airflow entrance of the device (662 is positioned at the entrance of 616, Fig 15b); wherein the housing (600, Fig 15b), air inlet flow element, and mouthpiece (602, Fig 15b) are configured to facilitate non-turbulent airflow across an exit side of the aperture plate (622, Fig 6; aerosol generator is sealed by cap 614 when not in use, Column 16, Lines 25-35) and to provide sufficient airflow through the housing during use (air from foam buffer passes through honeycomb of tubes to remove any translational turbulence in airstream and ensure the air flow across the nozzle array is laminar, the air flow from honeycomb tubes is an even laminar flow and the venturi gradually closes down increasing the air velocity for mixing with the droplets from aerosol generator, Column 17, Lines 25-40) to remove any translational turbulence in the airstream and ensure the air flow across the nozzle array is laminar (Column 17, Lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add honeycomb tubes 662 between the aerosol generator 210 and flap valve 216 in Fig 11, as taught by Robertson, to remove any translational turbulence in the airstream and ensure the air flow across the nozzle array is laminar (Column 17, Lines 25-40).  This addition would help promote laminar flow through the device as the air is traveling through the inlet 218 and through the flap valve 216.  This would ensure the air traveling around 210 and towards 208 is doing so in a laminar fashion.
Regarding Claim 2, Robertson teaches the housing and ejector mechanism 30are oriented such that the exit side of the aperture plate is perpendicular to the direction of airflow (surface or exit side of 210 is shown to be perpendicular to direction of airflow which is going from left to right, Fig 11) and the stream of droplets is ejected in parallel to the direction of airflow (210 shows the stream of droplets ejected in parallel to the direction of airflow via 220, Fig 11; droplets 72 are shown to be going in a straight line, Fig 5a; the orientation of 210 in relation to the flow would introduce the droplets in parallel to the direction of airflow).
Regarding Claim 7, Robertson teaches the air inlet flow element comprises one or more openings (openings at 216, Fig 11) formed there through and configured to increase or decrease internal pressure resistance within the droplet delivery device during use (flap valves prevent air flow over sensor should patient exhale, Column 7, Lines 30-40; flap valves will increase internal pressure resistance, particularly resistance against exhalation).
Regarding Claim 9, Robertson teaches the air inlet flow element comprises one or more baffles (216 is considered a baffle since it is a flap valve that is a flat plate, Fig 11).
Regarding Claim 10, Robertson teaches the one or more baffles comprise one or more airflow openings (openings at 216, Fig 11).
Regarding Claim 12, Robertson teaches the aperture plate is composed of a material selected from the group consisting of nickel (nozzles may be fabricated by electro forming nickel, Column 3, Lines 30-40).
Regarding Claim 19, Robertson teaches a method for delivering a therapeutic agent as an ejected stream of droplets in a respirable range to the pulmonary system of a subject for the treatment of a pulmonary disease, disorder or condition (inhaler for dispensing droplets of liquid medicament to a patient, Abstract; for medicament intended to reach alveoli of the lungs, the apertures desirably have a maximum opening of from 2 to 10 microns, preferably below 5 microns, in order to produce atomized droplets within that range, Column 3, Lines 15-30), the method comprising: (a) generating an ejected stream of droplets via a piezoelectric actuated droplet delivery device of claim 1 (See Rejection of Claim 1 above), wherein at least about 50% of the ejected stream of droplets have an average ejected droplet diameter of less than about 6 microns (for medicament intended to reach alveoli of the lungs, the apertures desirably have a maximum opening of from 2 to 10 microns, preferably below 5 microns, in order to produce atomized droplets within that range, Column 3, Lines 15-30; the apertures must inherently be below 5 microns to achieve a majority of droplets within the less than 6 micron range since it is intended to reach the alveoli of the lungs); and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of a subject during use (for medicament intended to reach alveoli of the lungs, the apertures desirably have a maximum opening of from 2 to 10 microns, preferably below 5 microns, in order to produce atomized droplets within that range, Column 3, Lines 15-30; a majority of droplets must be within the less than 6 micron range since it is intended to reach the alveoli of the lungs and would be in the respirable range) to thereby treat the pulmonary disease, disorder or condition (inhalation has become the most widely used route for delivering bronchodilators, Column 1, Lines 10-25; inhalers for delivering liquid medicament are well known for treating pulmonary diseases, disorders, or conditions).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2018/0021530) in view of Fink et al. (US 2005/0217666), hereafter 2nd Fink.
Regarding Claim 12, Fink discloses the claimed invention of Claim 1.  Fink fails to disclose the aperture plate is composed of a material selected from the group consisting of poly ether ether ketone (PEEK), polyimide, polyetherimide, polyvinylidine fluoride (PVDF), ultra-high molecular weight polyethylene 53WO 2019/071008PCT/US2018/054417 (UHMWPE), nickel, nickel-cobalt, nickel-palladium, pallaidium, platinum, metal alloys thereof, and combinations thereof.
However, 2nd Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease (Abstract) including the aperture plate is composed of a material selected from the group consisting of nickel-palladium, palladium, metal alloys thereof, and combinations thereof (aerosolization element may be constructed from a variety of materials, comprising metals, palladium is believed to be of particular usefulness, palladium alloys such as PdNi, paragraph 0082) since these are well-known materials particularly useful for aerosolizing liquids (paragraph 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture plate to be made of palladium, as taught by 2nd Fink, since these are well-known materials particularly useful for aerosolizing liquids (2nd Fink: paragraph 0082).
Regarding Claim 13, Fink discloses the claimed invention of Claim 1.  Fink fails to disclose one or more of the plurality of 5openings have different cross-sectional shapes or diameters to thereby provide ejected droplets having different average ejected droplet diameters.
However, 2nd Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease (Abstract) including one or more of the plurality of 5openings have different cross-sectional shapes or diameters to thereby provide ejected droplets having different average ejected droplet diameters (varying particle size distribution of nebulized mist by varying aperture exit diameter, paragraph 0032; vibratory element 86 may be replaced with a respective assembly that has apertures of a different size, such as different exit diameter, to produce a mist having a different aerosol particle size, paragraph 0085) to control the particle size distribution within the nebulized mist (paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the diameters of the openings, as taught by 2nd Fink, to control the particle size distribution within the nebulized mist (2nd Fink: paragraph 0032).  This would be a simple modification to do as a way to optimize the particle size distribution for different patients and for different kinds of medicament to ensure the desired or most effective treatment.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2018/0021530) in view of Mahadevan et al. (US 2015/0283339).
Regarding Claim 18, Fink discloses the claimed invention of Claim 1.  Fink also discloses additional sensors may be required (paragraph 0037) and that other types of sensors may also be employed/measured (paragraph 0023).  Fink fails to disclose the device further comprises one or more sensors selected from an infra-red transmitter, a photodetector, an additional pressure sensor, and combinations thereof.
However, Mahadevan, of the same field of endeavor, teaches a portable handheld pressure support system (Abstract) including the device further comprises one or more sensors selected from an additional pressure sensor (one or more sensors 18 comprise one or more pressure sensors configured to generate output signals of pressure of flow including medicament flowing through medicament inlet port, paragraph 0033) since it is well-known to have multiple sensors involved in a handheld pressure support system.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional pressure sensor, as taught by Mahadevan, since it is well-known to have multiple sensors involved in a handheld pressure support system.  Additionally, it is obvious to have an additional pressure sensor as it has been found that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04, Section VI, Sub-Section B.  In this case, having an additional pressure sensor would merely allow the device to have more than one sensor to record the pressure.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2018/0021530) in view of Noolandi et al. (US 2002/0077369).
Regarding Claim 23, Fink discloses the claimed invention of Claim 19.  Fink fails to disclose the ejected stream of droplets is delivered over a 10period of time less than about 2 seconds.
However, Noolandi, of the same field of endeavor, teaches an improved method and apparatus for delivering medication to the lungs (Abstract) including the ejected stream of droplets is delivered over a 10period of time less than about 2 seconds (it may be desirable to maximize ejection of droplets during a very short time interval to take advantage of optimal air speed, thus typically all ejectors will fire for a fraction of second, paragraph 0034) since it is well-known and typical for ejectors to fire for a fraction of second to take advantage of optimal air speed (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to eject the stream of droplets over a period of time less than 2 seconds, as taught by Noolandi, since it is well-known and typical for ejectors to fire for a fraction of second to take advantage of optimal air speed (Noolandi: paragraph 0034).  Delivering the droplets over a very small period of time avoids the optimal air speed from changing drastically over a longer period of time and ensures that the droplets are delivered at the best timeframe throughout inhalation.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2018/0021530) in view of Zaffaroni et al. (US 2010/0181387).
Regarding Claim 22, Fink discloses the claimed invention of Claim 20.  Fink fails to disclose the therapeutic agent is selected from albuterol sulfate, ipratropium bromide, tobramycin, fluticasone propionate, fluticasone furoate, tiotropium, glycopyrrolate, olodaterol, salmeterol, umeclidinium, and combinations thereof.
However, Zaffaroni, of the same field of endeavor, teaches a device, method and system for producing a condensation aerosol (Abstract) including the therapeutic agent is selected from ipratropium bromide (a listed respiratory agent, paragraph 0322), tobramycin (listed anti-infective agent, paragraph 0290; listed cystic fibrosis management drug, paragraph 0302), and fluticasone propionate (listed heat stable drug, paragraph 0225; a listed respiratory agent, paragraph 0322) since these are known drugs with various therapeutic benefits used in vaporization for maximizing alveolar delivery and rapidly delivering drugs to target organs (paragraph 0059).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize these listed therapeutic agents in the device, as taught by Zaffaroni, since these are known drugs with various therapeutic benefits used in vaporization for maximizing alveolar delivery and rapidly delivering drugs to target organs (Zaffaroni: paragraph 0059).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10, 11, 13-18 of U.S. Patent No. 9,956,360, hereafter ‘360. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ‘360 discloses a method that contains the entire claimed invention (Claim 1).  It is noted that the laminar flow element of ‘360 is the same as the air inlet flow element in the instant invention.
Regarding Claim 7, ‘360 discloses the claimed invention (Claim 18).
Regarding Claim 8, ‘360 discloses the claimed invention (Claim 18).
Regarding Claim 11, ‘360 discloses the claimed invention (Claim 7).
Regarding Claim 12, ‘360 discloses the claimed invention (Claim 10).
Regarding Claim 13, ‘360 discloses the claimed invention (Claim 11).
Regarding Claim 14, ‘360 discloses the claimed invention (Claim 13).
Regarding Claim 15, ‘360 discloses the claimed invention (Claim 14).
Regarding Claim 16, ‘360 discloses the claimed invention (Claim 15).
Regarding Claim 17, ‘360 discloses the claimed invention (Claim 16).
Regarding Claim 18, ‘360 discloses the claimed invention (Claim 17).
Regarding Claim 19, ‘360 discloses a method that contains the entire claimed invention (Claim 1).
Regarding Claim 20, ‘360 discloses the claimed invention (Claim 5).
Claims 1, 3, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-15, and 17 of U.S. Patent No. 9,962,507, hereafter ‘507. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ’507 discloses an apparatus that contains the entire claimed invention (Claim 1).  It is noted that the laminar flow element of ‘507 is the same as the air inlet flow element in the instant invention.
Regarding Claim 3, ‘507 discloses the claimed invention (Claim 10; Claim 15).
Regarding Claim 11, ‘507 discloses the claimed invention (Claim 5).
Regarding Claim 12, ‘507 discloses the claimed invention (Claim 6).
Regarding Claim 13, ‘507 discloses the claimed invention (Claim 7).
Regarding Claim 14, ‘507 discloses the claimed invention (Claim 9).
Regarding Claim 15, ‘507 discloses the claimed invention (Claim 11).
Regarding Claim 16, ‘507 discloses the claimed invention (Claim 12).
Regarding Claim 17, ‘507 discloses the claimed invention (Claim 13).
Regarding Claim 18, ‘507 discloses the claimed invention (Claim 14).
Regarding Claim 19, ‘507 discloses an apparatus that contains the entire claimed invention (Claim 1; Claim 17).  It is noted that these devices are well-known for use in patients with pulmonary diseases, disorders, and conditions.
Claims 1, 7, 8, and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-13, 15-20 of U.S. Patent No. 10,898,666, hereafter ‘666. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ’666 discloses a method that contains the entire claimed invention (Claim 1).  
Regarding Claim 7, ‘666 discloses the claimed invention (Claim 15).
Regarding Claim 8, ‘666 discloses the claimed invention (Claim 15).
Regarding Claim 11, ‘666 discloses the claimed invention (Claim 11).
Regarding Claim 12, ‘666 discloses the claimed invention (Claim 12).
Regarding Claim 13, ‘666 discloses the claimed invention (Claim 13).
Regarding Claim 14, ‘666 discloses the claimed invention (Claim 16).
Regarding Claim 15, ‘666 discloses the claimed invention (Claim 17).
Regarding Claim 16, ‘666 discloses the claimed invention (Claim 18).
Regarding Claim 17, ‘666 discloses the claimed invention (Claim 19).
Regarding Claim 18, ‘666 discloses the claimed invention (Claim 20).
Regarding Claim 19, ‘666 discloses a method that contains the entire claimed invention (Claim 1; Claim 2).  It is noted that these devices are well-known for use in patients with pulmonary diseases, disorders, and conditions.
Regarding Claim 20, ‘666 discloses the claimed invention (Claim 3).
Regarding Claim 21, ‘666 discloses the claimed invention (Claim 4).
Regarding Claim 22, ‘666 discloses the claimed invention (Claim 5).
Claims 1, 7, 8, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 11-16 of U.S. Patent No. 10,449,314, hereafter ‘314. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ’314 discloses an apparatus that contains the entire claimed invention (Claim 1; Claim 16).  
Regarding Claim 7, ’314 discloses the claimed invention (Claim 15).
Regarding Claim 8, ’314 discloses the claimed invention (Claim 15).
Regarding Claim 11, ’314 discloses the claimed invention (Claim 5).
Regarding Claim 12, ’314 discloses the claimed invention (Claim 6).
Regarding Claim 13, ’314 discloses the claimed invention (Claim 7).
Regarding Claim 14, ’314 discloses the claimed invention (Claim 9).
Regarding Claim 15, ’314 discloses the claimed invention (Claim 11).
Regarding Claim 16, ’314 discloses the claimed invention (Claim 12).
Regarding Claim 17, ’314 discloses the claimed invention (Claim 13).
Regarding Claim 18, ’314 discloses the claimed invention (Claim 14).
Regarding Claim 19, ’314 discloses an apparatus that contains the entire claimed invention (Claim 1; Claim 16).  It is noted that these devices are well-known for use in patients with pulmonary diseases, disorders, and conditions.
Claims 1, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 11,285,283, hereafter ‘283. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ‘283 discloses a method that contains the entire claimed invention (Claim 1).
Regarding Claim 11, ‘283 discloses the claimed invention (Claim 5).
Regarding Claim 19, ‘283 discloses a method that contains the entire claimed invention (Claim 1; Claim 4).  
Claims 1, 2, 6, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-9, 16, and 18 of U.S. Patent No. 11,285,285, hereafter ‘285. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ‘285 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 16).
Regarding Claim 2, ‘285 discloses the claimed invention (Claim 5).
Regarding Claim 6, ‘285 discloses the claimed invention (Claim 3).
Regarding Claim 15, ‘285 discloses the claimed invention (Claim 6).
Regarding Claim 16, ‘285 discloses the claimed invention (Claim 7).
Regarding Claim 17, ‘285 discloses the claimed invention (Claim 8).
Regarding Claim 18, ‘285 discloses the claimed invention (Claim 9).
Regarding Claim 19, ‘285 discloses an apparatus and a method that contains the entire claimed invention (Claim 1; Claim 16).  
Regarding Claim 20, ‘285 discloses the claimed invention (Claim 18).
Claims 1, 7, 8, 11-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, and 11-15 of U.S. Patent No. 10,525,220, hereafter ‘220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ‘220 discloses an apparatus that contains the entire claimed invention (Claim 1).
Regarding Claim 7, ‘220 discloses the claimed invention (Claim 11).
Regarding Claim 8, ‘220 discloses the claimed invention (Claim 11).
Regarding Claim 11, ‘220 discloses the claimed invention (Claim 7).
Regarding Claim 12, ‘220 discloses the claimed invention (Claim 8).
Regarding Claim 13, ‘220 discloses the claimed invention (Claim 3; Claim 9).
Regarding Claim 14, ‘220 discloses the claimed invention (Claim 12).
Regarding Claim 15, ‘220 discloses the claimed invention (Claim 13).
Regarding Claim 16, ‘220 discloses the claimed invention (Claim 14).
Regarding Claim 18, ‘220 discloses the claimed invention (Claim 15).
Regarding Claim 19, ‘220 discloses an apparatus that contains the entire claimed invention (Claim 1).  It is noted that these devices are well-known for use in patients with pulmonary diseases, disorders, and conditions.
Claims 1, 11, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-10 of U.S. Patent No. 11,285,284, hereafter ‘284. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ‘284 discloses a method that contains the entire claimed invention (Claim 1; Claim 9; Claim 10).
Regarding Claim 11, ‘284 discloses the claimed invention (Claim 8).
Regarding Claim 19, ‘284 discloses a method that contains the entire claimed invention (Claim 1; Claim 9; Claim 10).
Regarding Claim 20, ‘284 discloses the claimed invention (Claim 2).
Regarding Claim 21, ‘284 discloses the claimed invention (Claim 3).
Regarding Claim 22, ‘284 discloses the claimed invention (Claim 4).
Regarding Claim 23, ‘284 discloses the claimed invention (Claim 7).
Claims 1, 11, 19, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 11,285,274, hereafter ‘274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited patent.
Regarding Claim 1, ‘274 discloses a method that contains the entire claimed invention (Claim 1).
Regarding Claim 11, ‘274 discloses the claimed invention (Claim 8).
Regarding Claim 19, ‘274 discloses a method that contains the entire claimed invention (Claim 1).  It is noted that these devices are well-known for use in patients with pulmonary diseases, disorders, and conditions.
Regarding Claim 23, ‘274 discloses the claimed invention (Claim 7).
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/762,101 (reference application), hereafter ‘101. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, ‘101 discloses an apparatus that contains the entire claimed invention (Claim 1).  
Regarding Claim 2, ‘101 discloses the claimed invention (Claim 3).
Regarding Claim 3, ‘101 discloses the claimed invention (Claim 4).
Regarding Claim 4, ‘101 discloses the claimed invention (Claim 5).
Regarding Claim 5, ‘101 discloses the claimed invention (Claim 6).
Regarding Claim 6, ‘101 discloses the claimed invention (Claim 7).
Regarding Claim 7, ‘101 discloses the claimed invention (Claim 8).
Regarding Claim 8, ‘101 discloses the claimed invention (Claim 9).
Regarding Claim 9, ‘101 discloses the claimed invention (Claim 10).
Regarding Claim 10, ‘101 discloses the claimed invention (Claim 11).

Regarding Claim 11, ‘101 discloses the claimed invention (Claim 12).
Regarding Claim 12, ‘101 discloses the claimed invention (Claim 13).
Regarding Claim 13, ‘101 discloses the claimed invention (Claim 14).
Regarding Claim 14, ‘101 discloses the claimed invention (Claim 15).
Regarding Claim 15, ‘101 discloses the claimed invention (Claim 16).
Regarding Claim 16, ‘101 discloses the claimed invention (Claim 17).
Regarding Claim 17, ‘101 discloses the claimed invention (Claim 18).
Regarding Claim 18, ‘101 discloses the claimed invention (Claim 19).
Regarding Claim 19, ‘101 discloses a method that contains the entire claimed invention (Claim 1; Claim 20).
Claims 1, 7, 8, 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, 15-20 of copending Application No. 17/156,374 (reference application), hereafter ‘374. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, ‘374 discloses a method containing the entire claimed invention (Claim 1).
Regarding Claim 7, ‘374 discloses the claimed invention (Claim 15).
Regarding Claim 8, ‘374 discloses the claimed invention (Claim 15).
Regarding Claim 11, ‘374 discloses the claimed invention (Claim 11).
Regarding Claim 12, ‘374 discloses the claimed invention (Claim 12).
Regarding Claim 13, ‘374 discloses the claimed invention (Claim 13).
Regarding Claim 14, ‘374 discloses the claimed invention (Claim 16).
Regarding Claim 15, ‘374 discloses the claimed invention (Claim 17).
Regarding Claim 16, ‘374 discloses the claimed invention (Claim 18).
Regarding Claim 17, ‘374 discloses the claimed invention (Claim 19).
Regarding Claim 18, ‘374 discloses the claimed invention (Claim 20).
Regarding Claim 19, ‘374 discloses a method that contains the entire claimed invention (Claim 1).
Regarding Claim 20, ‘374 discloses the claimed invention (Claim 2).
Regarding Claim 21, ‘374 discloses the claimed invention (Claim 3).
Regarding Claim 22, ‘374 discloses the claimed invention (Claim 4).
Claims 1, 3, 7, 8, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-13, 15, 16, and 21 of copending Application No. 16/098,698 (reference application), hereafter ‘698. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, ‘698 discloses an apparatus containing the entire claimed invention (Claim 1; Claim 16).
Regarding Claim 3, ‘698 discloses the claimed invention (Claim 10).
Regarding Claim 7, ‘698 discloses the claimed invention (Claim 21).
Regarding Claim 8, ‘698 discloses the claimed invention (Claim 21).
Regarding Claim 11, ‘698 discloses the claimed invention (Claim 5).
Regarding Claim 12, ‘698 discloses the claimed invention (Claim 6).
Regarding Claim 13, ‘698 discloses the claimed invention (Claim 7).
Regarding Claim 14, ‘698 discloses the claimed invention (Claim 9).
Regarding Claim 15, ‘698 discloses the claimed invention (Claim 11).
Regarding Claim 16, ‘698 discloses the claimed invention (Claim 12).
Regarding Claim 17, ‘698 discloses the claimed invention (Claim 13).
Regarding Claim 18, ‘698 discloses the claimed invention (Claim 15).
Regarding Claim 19, ‘698 discloses an apparatus that contains the entire claimed invention (Claim 1; Claim 16). It is noted that these devices are well-known for use in patients with pulmonary diseases, disorders, and conditions.
Claims 1, 12, 13, and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 20, and 21 of copending Application No. 17/281,676 (reference application), hereafter ‘676. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, ‘676 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 11).
Regarding Claim 12, ‘676 discloses the claimed invention (Claim 9).
Regarding Claim 13, ‘676 discloses the claimed invention (Claim 10).
Regarding Claim 19, ‘676 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 11).
Regarding Claim 20, ‘676 discloses the claimed invention (Claim 21).
Regarding Claim 21, ‘676 discloses the claimed invention (Claim 21).
Regarding Claim 22, ‘676 discloses the claimed invention (Claim 20).
Claims 1 and 4-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-20 of copending Application No. 17/044,636 (reference application), hereafter ‘636. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, ‘636 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 20).
Regarding Claim 4, ‘636 discloses the claimed invention (Claim 5).
Regarding Claim 5, ‘636 discloses the claimed invention (Claim 6).
Regarding Claim 6, ‘636 discloses the claimed invention (Claim 7).
Regarding Claim 7, ‘636 discloses the claimed invention (Claim 8).
Regarding Claim 8, ‘636 discloses the claimed invention (Claim 9).
Regarding Claim 9, ‘636 discloses the claimed invention (Claim 10).
Regarding Claim 10, ‘636 discloses the claimed invention (Claim 11).
Regarding Claim 11, ‘636 discloses the claimed invention (Claim 12).
Regarding Claim 12, ‘636 discloses the claimed invention (Claim 13).
Regarding Claim 13, ‘636 discloses the claimed invention (Claim 14).
Regarding Claim 14, ‘636 discloses the claimed invention (Claim 15).
Regarding Claim 15, ‘636 discloses the claimed invention (Claim 16).
Regarding Claim 16, ‘636 discloses the claimed invention (Claim 17).
Regarding Claim 17, ‘636 discloses the claimed invention (Claim 18).
Regarding Claim 18, ‘636 discloses the claimed invention (Claim 19).
Regarding Claim 19, ‘636 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 20).
Claims 1-2, 12-19, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11-19 of copending Application No. 17/609,610 (reference application), hereafter ‘610. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or made obvious by the cited copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, ‘610 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 2; Claim 3).
Regarding Claim 2, ‘610 discloses  the claimed invention (Claim 9).
Regarding Claim 12, ‘610 discloses  the claimed invention (Claim 15).
Regarding Claim 13, ‘610 discloses  the claimed invention (Claim 14).
Regarding Claim 14, ‘610 discloses the claimed invention (Claim 11).
Regarding Claim 15, ‘610 discloses the claimed invention (Claim 12).
Regarding Claim 16, ‘610 discloses the claimed invention (Claim 13).
Regarding Claim 17, ‘610 discloses  the claimed invention (Claim 16).
Regarding Claim 18, ‘610 discloses  the claimed invention (Claim 17).
Regarding Claim 19, ‘610 discloses an apparatus and method that contains the entire claimed invention (Claim 1; Claim 2; Claim 3; Claim 18).
Regarding Claim 23, ‘610 discloses the claimed invention (Claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785